Citation Nr: 9932512	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-40 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit claimed on appeal.

The Board remanded the issue to the RO on several occasions 
for further development.  The requested developments have 
been accomplished and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  A low back injury was unequivocally shown to have been 
sustained prior to the veteran's entrance into active duty 
service, and the presumption of soundness is rebutted.  

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic low back 
disability or evidence that a low back disability underwent a 
permanent increase in severity during service. 


CONCLUSION OF LAW

A low back disorder clearly and unmistakably pre-existed 
service and was not aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 1999).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.306 (1999).  Moreover, "temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
However, the increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

The evidence is uncontroverted that the veteran sustained an 
injury to his low back prior to service as evidenced by his 
own testimony at a June 1994 hearing.  He revealed that he 
injured his back at age 17 as a counselor at a boys camp the 
year prior to entering onto active duty.  He was treated with 
ultrasound therapy and heat packs and the symptoms went away 
rather quickly.  He subsequently related to a VA examiner 
that he injured his back on a couple more occasions prior to 
entering military service, which, he reported, also recovered 
quickly.  

In addition, in support of his claim, the veteran submitted a 
letter from his physician-father dated in February 1994.  The 
letter observed that the veteran injured his back in 1962 at 
age 17 when he was dropped on his back by a group of fellow 
counselors at a boys camp.  Examination and X-rays were noted 
to be negative at the time and the symptoms resolved over 
three to four weeks, but never cleared up entirely, 
especially upon vigorous exercise.  The letter remarked that 
the spinal damage was not readable on X-ray but only with 
today's technology was the spinal damage visible.  

The physician-father further noted that during service, the 
veteran experienced an increasing pattern of back pain and 
stiffness, most of which he ignored not wanting to appear to 
be malingering.  The veteran finally sought treatment in 
December 1971, several months prior to discharge, and X-rays 
were again negative. The letter reflected that the veteran's 
back pain continued after service and X-rays were again 
negative.  Apparently in the 1980s, the veteran sought 
treatment from his family physician, and X-rays were again 
negative.  Finally, in 1993, after a severe episode of back 
spasm and pain, a diagnosis was made with respect to the 
veteran's low back after an MRI.  The letter concluded that 
the veteran's back problems were aggravated by military 
service and recommended granting the veteran's claim.

Service medical records reveal that the veteran sought 
treatment for pain in his heels in February 1964.  Hot soaks 
and arch supports were recommended.  In December 1971, he 
complained of bursitis in both knees and requested to have 
his back examined.  At that time, reflexes and sensitivity 
were noted to be good, he had good equal strength in both 
legs, and movements were not truly restricted.  The clinical 
impression was lumbosacral strain.  There is no additional 
follow-up for either condition in the service medical 
records.  The March 1972 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
lower extremities and spine.  

Post service medical records are negative for a back disorder 
until March 1974, when the veteran sought treatment for back 
pain.  A prior history of occasional episodes of low back 
syndrome was noted.  The clinical impression was subluxation, 
left sacroiliac.  An orthopedic consultation note indicated a 
diagnosis of lumbar strain.  There is no further mention of 
treatment for low back pain until September 1985, when the 
veteran reported that his back ached most of the time, which 
increased with exercise, standing, or walking.  The clinical 
assessment was low back pain.  Physical therapy was 
recommended.  

In July 1993, the veteran sought treatment for a 30-year 
history of low back pain with an acute exacerbation.  He was 
apparently getting out of bed when the spasm initially 
occurred and stated that he was afraid that something had 
happened and he had never felt that way before.  Later that 
month, he filed a claim for entitlement to service connection 
for a back condition.  Outpatient treatment notes show on-
going treatment for back pain and degenerative disc disease.  

In a June 1994 personal hearing, the veteran testified that 
he injured his back prior to service but did not recall that 
he had problems with his back at the time of induction or 
that he mentioned the previous back problems.  He reported 
intermittent back pain during service but not severe enough 
that it warranted going to the doctor.  He maintained that he 
experienced leg, foot, and back pain and was told that he had 
flat feet but to ignore the problem and get arch supports for 
his shoes, which ultimately gave some measure of relief.  In 
late 1971, he again sought treatment for back problems 
because he was told that he needed to get it on the record.  
He remarked that no specific problem was identified but rest 
and pain medication was recommended.  He reflected that his 
back got worse during service and he was placed on light 
duty.  

The veteran related that he sought treatment a couple years 
after separation for a severe episode of muscle spasm and 
pain but was told that the problem was muscular and it was 
recommended that he lose weight and not strain his back.  He 
was again treated in 1985 with physical therapy.  He 
maintained that his back problems had gotten continuously 
worse since service with the muscle spasms becoming more 
frequent and ability to function becoming less.  His most 
recent treatment had been the previous year and an MRI showed 
a couple of pinched bulging discs.  He reflected that he now 
had difficulty with various activities, experienced morning 
stiffness, and occasionally wore a brace.  Upon further 
questioning, he confirmed that the February 1994 letter was 
written by his physician-father.  

In a December 1997 VA spine examination report, the veteran 
related the pre-service back injury, several episodes of low 
back pain while in service, and one episode of severe low 
back pain with spasm in which he had been treated at a VA 
hospital in Michigan.  After a physical examination, the 
clinical impression was low back pain with degenerative disc 
disease at L5-S1, with no evidence of significant 
neurocompressive pathology seen.  However, no opinion was 
made with respect to service aggravation of the pre-existing 
back disorder.  

Thereafter, the veteran underwent another VA examination in 
February 1999.  The examiner noted that he reviewed the 
claims file and remand carefully prior to the examination.  
After a review of the past medical history and a physical 
examination, the diagnosis was degenerative disc disease and 
facet hypertrophy of L5-S1.  On the critical inquiry of 
aggravation of a pre-existing back injury, the examiner 
opined that the veteran had had low back pain dating prior to 
service and degenerative disease and arthritis, moderately 
involving the L5-S1 joint were present.  The examiner 
remarked that this was not the case in 1973, as the X-rays at 
that time were reportedly normal.  The examiner reflected 
that this clearly indicated that the process of arthritis had 
taken an exaggerated form since 1973, which was after service 
separation.  

The examiner also stressed that the few episodes of acute low 
back pain and exacerbations that the veteran had during 
service were not the cause for acceleration of arthritis, 
with bearing in mind that many people who do no heavy lifting 
or stenuous exercise still get degenerative disc disease and 
arthritis of the lumbar spine.  The examiner concluded that 
there was no medical evidence that pointed to aggravation of 
an arthritic process by a few episodes of acute low back pain 
during service since they all resolved and the initial post-
service X-rays were within normal limits.  

The evidence, as outlined above, does not establish that 
there is an etiological or causal relationship between the 
veteran's pre-service low back injury, his in-service 
complaints, and his current symptomatology.  Notwithstanding 
his testimony, service medical records essentially show no 
treatment for a low back disorder.  Although the veteran 
maintains that his complaints of pain in the heels of both 
feet was an indication of back pain, there is no medical 
evidence to support that assertion.  Further, at the time he 
sought treatment shortly prior to service separation, it was 
for a one day history of right knee pain.  As an aside, he 
asked that his back be examined at the same time.  There was, 
in fact, no indication that he sought treatment for low back 
pain at any other time.  The Board is also persuaded that the 
separation examination report is negative for a spine 
disability.

Further, except for his physician-father's statement, none of 
the medical examiners have indicated that the veteran's 
disorder was aggravated by active duty service.  Although a 
history of low back pain in service has been noted by several 
examiners, it was based on the history provided by the 
veteran.  However, the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  

Finally, in the most recent VA examination report, undertaken 
for the specific purpose of rendering an opinion on the 
aggravation issue, the examiner concluded that there was no 
evidence which demonstrated that even several episodes of low 
back pain in service (essentially undocumented) aggravated 
the veteran's pre-existing back disorder.  As noted above, 
"temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Therefore, the Board can only conclude that 
there was no permanent increase in the veteran's low back 
pathology in service.  Because there was no increase in the 
pre-service disorder, aggravation may not be conceded.

The Board has also considered the statements and sworn 
testimony of the veteran.  However, he does not have the 
medical expertise to clinically establish that his pre-
service pathology was aggravated by service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his 
statements alone, without some form of objective 
corroboration are not deemed to be probative of the 
incurrence of aggravation during service.  The Board has also 
carefully considered and given deference to the medical 
statement submitted by the veteran's father in 1994.  
Although a medical doctor, it does not appear that the 
veteran's father was the veteran's treating physician prior 
to service, nor did he treat the veteran after service.  
Further, to the extent that the veteran's father maintained 
that the veteran did not seek treatment in service because he 
did not want to appear to be malingering and that the veteran 
ignored or lived with pain for a number of years after 
separation, the Board finds that these statements essentially 
duplicate the contentions of the veteran and are not entitled 
to greater weight nor do they provide a basis for determining 
whether the veteran's pre-existing back injury was aggravated 
by military service.  

Finally, to the extent the veteran's father maintains that 
spinal damage was done at the time of the initial injury 
prior to service but not accurately diagnosed until MRI 
technology in 1993, these statements do not address the issue 
of whether military service aggravated the veteran's back 
disorder.  The threshold issue is whether military service 
caused an aggravation of the underlying condition.  The 
veteran's father appeared to base his medical opinion on 
episodes of increased back symptomatology over the 20 plus 
years since the veteran's service separation.  However, that 
the veteran experienced increased symptomatology over the 
course of many years does not, in fact, demonstrate 
aggravation during service.  Thus, the Board assigns more 
probative weight to the impartial examination and medical 
opinion, and finds that the veteran's pre-existing low back 
injury did not increase in severity during service.  
Accordingly, the Board finds that service connection for a 
low back disability on the basis of aggravation is not 
warranted.


ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

